Citation Nr: 1628992	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to a compensable initial rating for right knee chondromalacia patella with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for osteoarthritis of the right knee at 10 percent and for chondromalacia patella with patellofemoral syndrome of the right knee at noncompensable; all ratings were from the date of the claim.

In an April 2015 decision, the Board, in pertinent part, denied an initial rating in excess of 10 percent for osteoarthritis of the right knee and a compensable initial rating for right knee chondromalacia patella with patellofemoral syndrome.  The Veteran appealed the Board's decision as it pertained to the issues of increased ratings for right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated the April 2015 Board decision, and remanded the case to the Board for further proceedings consistent with a February 2016 Joint Motion for Remand (Joint Motion).  The parties to the Joint Motion agreed that the Court not to disturb the part of the April 2015 Board decision that denied entitlement to a rating in excess of 10 percent bursitis of the left and right hips.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 Joint Motion, the parties noted the Board did not provide an adequate statement of reasons or basis for finding that the Veteran was not entitled to higher ratings for his service-connected right knee disability.  Specifically, the parties agreed that the Board did not address the Veteran's flare-ups adequately and that a November 2012 VA examination report did not address whether pain could significantly limit functional ability during the flare-ups of the right knee, since loss of motion during flare-ups could satisfy the loss of the motion necessary for a particular rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

To that effect, where functional loss is shown due to pain upon motion or other factors, that limitation must be considered in assigning a rating.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. (1997).  Pain itself does not rise to the level of functional loss contemplated by regulation, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The possible manifestations of functional loss are decreased or abnormal excursion, strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. at 37. 

The November 2012 VA examination report shows that the Veteran complained of painful flare-ups that impacted his service-connected right knee disability.  He reported that pain would flare up reaching 9 on a scale of 1 to 10 in severity on a daily basis and mentioned activities that aggravated the pain, including walking up 4 to 5 stairs, walking beyond 30 yards, or sitting for 15 minutes.  The examiner reported that the Veteran was not experiencing a flare-up on examination.  Therefore, the examiner concluded that any additional functional loss in range of motion resulting from pain, flare-ups, weakness or fatigability could not be determined objectively without resorting to speculation. 

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion, and, in order to be adequate, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Joint Motion found, however, that the November 2012 VA examination report did not contain sufficient detail because it gave no indication whether additional testing or information could have enabled a finding quantifying additional limitation of motion during flare-ups.  In this regard, the law requires that if the examiner continues to feel that the requested opinion(s) cannot be rendered without resorting to speculation, s/he should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  See Jones, 23 Vet. App. at 390.

Therefore, the case must be remanded to obtain a new medical examination which complies with the requirements of the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, since August 2012, from the VA Eastern Kansas Healthcare System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA joints examination, by an examiner with the proper expertise, to determine the current severity of his service-connected right knee disability.  The examiner must review the claims file and all previous VA examination reports and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(b) The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups a far as performing the normal working movements of his right knee with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare-ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

